                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

BURNARD NELSON CAMPBELL                                          CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                                         CHAPTER: 13
                                                                 JUDGE:   GRETCHKO
                        DEBTOR(S)/

                          DEBTOR’S OBJECTION TO PROOF OF CLAIM
                   OF NISSAN MOTOR ACCEPTANCE CORPORATION (CLAIM #2)

        NOW COME(S) Debtor(s), by and through their attorney, BOC Law Group, P.C., and in support of their
objection states the following:

       1. Debtor filed Chapter 13 Bankruptcy on July 26, 2018.

       2. On or about July 31, 2018, Creditor, Nissan Motor Acceptance Corporation filed a proof of claim in the
          amount of $27,208.67 + 4.78% interest per annum with a Default owing of $1,385.22 as a secured
          claim. The same being claim number 2-1 on the claims register.

       3. This objection is made pursuant to F.R.B.P. 3007.

       4. Debtor objects to the filing of this Proof of Claim. Creditor has been paid in full.

       5. Debtor requests that this objection be granted pursuant to the terms of the attached Order.

       WHEREFORE Debtor prays this Honorable Court sustain their objection to the claim of Nissan Motor
Finance Corporation and for what further relief this Court deems equitable and just.


/s/ C. Jason Cardasis
C. Jason Cardasis (P54930)
Attorney for Debtor
24100 Woodward Avenue
Pleasant Ridge, Michigan 48069
248-584-2100
jasoncardasis@boclaw.com

Dated: April 16, 2021




        18-50387-lsg       Doc 78      Filed 04/16/21      Entered 04/16/21 11:48:20             Page 1 of 4
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

BURNARD NELSON CAMPBELL                                    CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                                   CHAPTER: 13
                                                           JUDGE:   GRETCHKO
                      DEBTOR(S)/

                   ORDER GRANTING OBJECTION TO PROOF OF CLAIM
               OF NISSAN MOTOR ACCEPTANCE CORPORATION (CLAIM #2)

        This matter having come on for hearing before the Court by way of the objection of the Debtor to
the allowance of the claim of the above referenced creditor, service having been made with a notice of
hearing allowing a thirty-three (33) day notice pursuant to Bankruptcy Rule 3007, a hearing having been
held, the Court having heard the matter in open Court and for the reason stated on the record;

       NOW THEREFORE, IT IS HEREBY ORDERED THAT:

        The objection to the Proof of Claim filed by the above-referenced Creditor is hereby granted. To
the extent that the Chapter 13 Standing Trustee has previously made disbursements to such Creditor, the
Trustee shall not be obligated to recoup the same.

       IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

       [XX] Claim #2 has been paid in full. Trustee will make no further disbursement to this creditor.




        18-50387-lsg     Doc 78     Filed 04/16/21    Entered 04/16/21 11:48:20       Page 2 of 4
                                         UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF MICHIGAN

In re:                                                             Chapter: 13Proceeding
BURNARD NELSON CAMPBELL
KAREN ELIZABETH CAMPBELL                                          Case No.: 18-50387

                           Debtor(s)                              Judge: GRETCHKO

Address: 16761 Prevost, Detroit, MI 48235

Last four digits of Social Security or
Employer's Tax Identification (EIN) No(s).(if any): xxx-xx-0433; xxx-xx-0965

                                            NOTICE OF OBJECTION TO CLAIM

         BOC Law Group, P.C. has filed an objection to your claim in this bankruptcy case.

        Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them
with your attorney, if you have one.

         If you do not want the court to disallow or change your claim, then on or before May 13, 2021, you or your lawyer
must:

1.       File with the court a written response to the objection, explaining your position, at:

                                                     U.S. Bankruptcy Court
                                                      211 West Fort Street
                                                        Detroit, MI 48226

                  If you mail your response to the court for filing, you must mail it early enough so that the court will
         receive it on or before the date stated above. All attorneys are required to file pleadings electronically.

         You must also send a copy to:
                                                     BOC Law Group, P.C.
                                                    24100 Woodward Avenue
                                                    Pleasant Ridge, MI 48069

2.       Attend the hearing on the objection, scheduled to be held on May 20, 2021, at 10:00a.m. in Courtroom 1975, United States
Bankruptcy Court, 211 West Fort Street, Detroit, MI 48226, unless your attendance is excused by mutual agreement between yourself
and the objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference
only; neither testimony nor other evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial
conference.)

        If you or your attorney do not take these steps, the Court may deem that you do not oppose the objection to
your claim, in which event the hearing will be canceled, and the objection sustained.

Date: April 16, 2021                                             /s/ C. Jason Cardasis
                                                                 C. Jason Cardasis (P54930)
                                                                 24100 Woodward Avenue
                                                                 Pleasant Ridge, MI 48069
                                                                 248-584-2100
                                                                 jasoncardasis@boclaw.com




          18-50387-lsg         Doc 78        Filed 04/16/21         Entered 04/16/21 11:48:20              Page 3 of 4
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

BURNARD NELSON CAMPBELL                                      CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                                     CHAPTER: 13
                                                             JUDGE:   GRETCHKO
                       DEBTOR(S)/


                              CORRECTED CERTIFICATE OF SERVICE


       Heather Tousignant hereby certifies that on April 16, 2021, a copy of the Objection to Proof of

Claim of Nissan Motor Acceptance Corporation, Proposed Order, Notice of Objection and Hearing

and Certificate of Service, was filed with the Clerk of the Court using the ECF System, which will send

notification of such filing to the following:


David Wm. Ruskin
Chapter 13 Standing Trustee
26555 Evergreen Road, Suite 1100
Southfield, MI 48076

And via Regular U.S. Mail upon:

Nissan Motor Finance Corporation
Attn: Kevin Cullum, President
PO Box 660366
Dallas, TX 75266-0366

                                                /s/ Heather Tousignant
                                                Heather Tousignant, Legal Assistant
                                                An Employee of BOC Law Group, P.C.
                                                24100 Woodward Avenue
                                                Pleasant Ridge, MI 48069
                                                248-584-2100
                                                htousignant@boclaw.com




        18-50387-lsg       Doc 78     Filed 04/16/21    Entered 04/16/21 11:48:20     Page 4 of 4
